SENTENCIA
En enero de 2001 la Sra. Irma Flebes Feito Vda. de Ruisánchez y el Sr. Manuel González Azcuy, en calidad de albacea de don Alberto Ruisánchez Mayoral, presentaron una demanda en cobro de dinero contra las corporaciones de epígrafe, sus accionistas y los cónyuges de éstos. Los demandantes reclamaron que los demandados habían in-cumplido con ciertos términos de pago acordados en un convenio suscrito entre éstos y don Alberto, en vida de éste.
Oportunamente, los demandados contestaron la de-manda y presentaron, a su vez, un pleito independiente de sentencia declaratoria. Ambos casos fueron consolidados.
La controversia en el caso se circunscribió a determinar cuál era el efecto de la cesión de una póliza de vida suscrita por el señor Ruisánchez a una de las corporaciones deman-dadas, sobre la designación hecha por éste de su esposa como la beneficiaría de esa póliza. El Tribunal de Primera Instancia dictó sentencia a favor de los demandados. El tribunal concluyó que la cesión de la póliza de don Alberto a una de las corporaciones demandadas tuvo el efecto de *84desplazar a su viuda, aquí peticionaria, como beneficiaría y sustituirla por la corporación cedida.
Inconforme, los demandantes acudieron ante el Tribunal de Apelaciones, quien confirmó el dictamen del foro primario respecto los efectos de la cesión de la póliza sobre la designación de doña Irma como beneficiaría.
Inconforme nuevamente, los demandantes acudieron en alzada ante este Tribunal. Expedimos el auto solicitado.
Al haber comparecido todas las partes y luego de eva-luar las distintas posiciones presentadas por éstos, este Tribunal dicta sentencia mediante la cual revoca al Tribunal de Apelaciones. Concluimos que la cesión de la póliza de vida a Alfa Casting, Corp. por parte del señor Ruisán-chez no tuvo el efecto de cambiar la beneficiaría designada. Se revoca, por lo tanto, la decisión del Tribunal de Apela-ciones y en su consecuencia se declara “con lugar” la de-manda instada por los aquí peticionarios y se desestima la demanda de sentencia declaratoria instada por la parte recurrida.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal. La Jueza Asociada Señora Fiol Matta emitió una opinión concurrente. La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión concurrente, a la que se unió el Juez Presidente Señor Hernández Denton. Los Jueces Asociados Señor Rebollo López y Señor Fuster Berlingeri concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita.
— O —